—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 23, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 and 3V2 to 7 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There was ample basis upon which to credit the testimony of the People’s witnesses where they provided a detailed, logical and consistent narrative of the event in contrast to defendant’s witnesses, who offered illogical and incredible testimony.
By failing to object, or by making only generalized objections and failing to request further relief after objections were sustained, defendant has failed to preserve his current claims regarding various comments made by the prosecutor in summation, and we decline to review them in the interest of justice. Were we to review them, we would find that there was no pattern of inflammatory remarks or egregious conduct on the part of the prosecutor, and no basis for reversal (People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.